NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-30253

                Plaintiff-Appellee,             D.C. No. 3:17-cr-00055-SLG

 v.
                                                MEMORANDUM*
DAREK MICHAEL GORDON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Darek Michael Gordon appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for

being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gordon contends that his above-Guidelines sentence is substantively

unreasonable and not justified by any reasonable consideration of the 18 U.S.C.

§ 3553(a) sentencing factors. The district court did not abuse its discretion in

imposing Gordon’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The sentence is substantively reasonable in light of the section 3553(a) factors and

the totality of the circumstances, including Gordon’s extensive criminal history.

See id.

      AFFIRMED.




                                          2                                    17-30253